Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 05/12/2022.  In the Amendment, applicant amended claims 1, 3-4, 8-9, 11-12 and 15.  
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-20 are pending.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US PGPUB 20190306173, hereinafter Reddy), in view of Moore  et al. (US PGPUB 2015/0163198, hereinafter Moore) and further in view of Olsen et al. (US PGPUB 2018/0034892, hereinafter Olsen).
As per as claim 1, Reddy discloses:
A system, comprising: 
 	a processor (Reddy, e.g., [006-008], “…processors…”); and 
 	a memory that stores executable instructions that, when executed by the first processor, facilitate performance of operations (Reddy, e.g., [006-008], “…one or more processors; and memory storing instructions that when executed by the processors cause the processors to effectuate operations…”), comprising: 
 	receiving, by a protocol stack, a first request to perform an object storage operation (Reddy, e.g., [0073], [0108], [0124], [0142], “…request to promote may be generated automatically in the course of operations by these computing devices…static test, code review, dynamic test, building, staging, audits…”) and [0209], “…receiving a request to execute, install, call, or accept outputs…”), according to an object storage protocol that is configured to operate on data as objects; 
 	sending, by the protocol stack, a second request to perform a file system open operation to a file system driver of a file system, the second request identifying the object storage operation (Reddy, e.g., [0138-0139], “…stack trace may identify a web browser, then an operating system in which the web browser executes, then a driver operating within the operating system, and then an instance of firmware interfaced with that driver known to have a security vulnerability and flagged in the application of trust criteria…”) and [209] and [0213], “…requests to convey a message through a network stack and determines whether the requests are to be permitted…”), and wherein the file system driver is configured to operate on data as file; 
 	storing, by an audit component, the object storage operation in an audit file context, the object storage operation being identified from the second request (Reddy, e.g., [0077-0078], “…applying various audit criteria specified by an audit definition…” [0089], “…store records…”) and further see [0175-0177], for audit file context);
 	 in response to determining that the file system driver has opened a first file corresponding to the file system open operation, identifying, by the audit component, the object storage operation from the audit file context (Reddy, e.g., [0107], [137-139], “…stack trace may identify a web browser, then an operating system in which the web browser executes, then a driver operating within the operating system, and then an instance of firmware interfaced with that driver…”) and further see [0036-0037] and [0077] for audit component that audit file context); and 
 	storing, by the audit component, an indication of the object storage operation in an audit file log for the file system open operation (Reddy, e.g., [0139], [0167] and further see [0188-0191], “…Audit criteria may take any of a variety of forms…audited subject to a required audit…logged and in the event of an audit requirement…”). 
	To make records clearer regarding to the language/words of “protocol stack” and “audit log file” (although as stated above, Reddy teaches the features of “protocol stack and audit log file).
	However Moore, in an analogous art, discloses “protocol stack” (Moore, e.g., figs. 4-6, associating with texts description, [0088], [0093], [0096], [0103], “…protocol stack…”) and “audit log file” (Moore, e.g., [0059-0064], “…log files may be specifically configured for support and/or audit specific performance standards…audit log file…” and [0116], “…a log file configured to enable a transmission audit …”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Moore and Reddy to record the audit of data transmission and gnat log files that specifically configured for support and audit specific performance standard in order to archiving in improve support law enforcement efforts requiring a time stamped records of all transaction events (Moore, e.g., [0059-0064]).
	To further clarify the features of “according to an object storage protocol that is configured to operate on data as objects” and “wherein the file system driver is configured to operate on data as file”.
	However Olsen, in an analogous art, discloses “according to an object storage protocol that is configured to operate on data as objects” (Olsen, e.g., [0031-0034], “…In operation, client application communicates using a standard file system protocol (such as NFS, SMB, CIFS, FTP, etc.) with coupling … then communicates with the object storage using a REST interface over a network protocol such as HTTP or other suitable object-storage-offered API…using any internal object storage protocol. REST is a common form of a API…Protocol is the network protocol used by the coupling server to connect to the object storage REST interface… data retrieved from the object storage back into the client's file system protocol and returns the data back to the client application…” and further see [0049-0052],  and “wherein the file system driver is configured to operate on data as file” (Olsen, e.g., [0004-0005], “file transfer protocol through file system operation file…” and further see [0008-0010], “…writes file data from a client application onto object storage. A first step receives, at a coupling server on a computer via a file system protocol, a write request from a client application that includes a data block, a start location, one of an end location or a size, and a target file name…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Olsen, Moore and Reddy to allows files to be uploaded in multiple parts, without regard to the order of uploading, without needing to cache or stage files or blocks of data on a local permanent storage, without needing to read and process a manifest upon read or write, and that allows a single part of a file in object storage to be updated to archiving in easy manifest the data blocks ordered by positions in the target file to assembles of new version of the target file using the final manifest and writes a new version into object storage (Olsen, e.g., [0008-0010], [abstract]).

As per as claim 2, the combination of Olsen, Moore and Reedy disclose:
The system of claim 1, wherein the operations further comprise: 
converting, by the protocol stack, the object storage operation into at least a first file system operation that comprises the file system open operation and a second file system operation (Reddy, e.g., [0138-0139], [209], [2013], “…requests to convey a message through a network stack and determines whether the requests are to be permitted…” and [0021], “…other data transformations to convert data signals from one component…”)) . 
As per as claim 3, the combination of Olsen, Moore and Reedy disclose:
(Currently Amended) The system of claim 2, wherein the operations further comprise:
 	 receiving, by the protocol stack, a file system handle that identifies the first file from the file system driver (Reddy, e.g., [0138-0139], [0209], [02013], “…stack trace may identify … then a driver operating within the operating system, and then an instance of firmware interfaced with that driver known to have a security vulnerability and flagged in the application of trust criteria…”) and (Moore, e.g., figs. 4-6, associating with texts description, [0088], [0093], [0096], [0103], “…protocol stack…”); and 
 	sending, by the protocol stack, a third request to perform the second file system operation on the file system handle to the file system driver, the third request identifying the object storage operation (Reddy, e.g., [0138-0139], [0209], [02013]). 
As per as claim 4, the combination of Olsen, Moore and Reedy disclose:
(Currently Amended) The system of claim 3, wherein the operations further comprise:  in response to determining that the file system driver has performed the second file system operation, identifying, by the audit component, the object storage operation from the audit file context (Reddy, e.g., [0107], [137-139], “…stack trace may identify a web browser, then an operating system in which the web browser executes, then a driver operating within the operating system, and then an instance of firmware interfaced with that driver…”) and see [0036-0037] and [0077] for audit component that audit file context) and further see  [209] and [0213], “…requests to convey a message through a network stack and determines whether the requests are to be permitted…”) and further see (Moore, e.g., [0059-0064]); and 
 	storing, by the audit component, an indication of the object storage operation in a second audit file log for the second file system operation, the object storage operation being identified from the audit file context (Moore, e.g., figs. 1-2, [0052-0055], audit component system, [0059-0064], “…log files may be specifically configured for support and/or audit specific performance standards…audit log file…” and [0116], “…a log file configured to enable a transmission audit …”) and (Reddy, e.g., [0139], [0167] and further see [0188-0191], “…Audit criteria may take any of a variety of forms…audited subject to a required audit…logged and in the event of an audit requirement…”). 
As per as claim 5, the combination of Olsen, Moore and Reedy disclose:
The system of claim 1, wherein the second request comprises an input/output request packet, and wherein the object storage operation is identified in an extended attribute of the input/output request packet (Reddy, e.g., [0006], 0052-0054], “…output a record indicating results of the analysis, for instance, listing criteria of the static analysis that were failed, and mapping those failures to specific portions of the code that was analyzed, for instance, in a static analysis output record that identifies failures with a failure type and line number of failing code…”) and [0067]).
As per as claim 6, the combination of Olsen, Moore and Reedy disclose:
The system of claim 1, wherein the operations further comprise: 
  	saving the audit file context in response to the determining that the file system driver has opened the first file (Reddy, e.g., [0067], [0089], “…records may be stored at an address that is identified by a cryptographic hash of the content of the record…”) and see [0077-0078], “…applying various audit criteria specified by an audit definition…”) and further see [0175-0177], for audit file context); and 
 	deleting the audit file context in response to determining that the first file has been closed (Moore, e.g., [abstract], [0042], (remove and update (close)) and further see [0058-0064], (filtering of the data…removed as appropriated…generate log files for auditing…”). 
As per as claim 7, the combination of Olsen, Moore and Reedy disclose:
The system of claim 1, wherein the determining that the file system driver has opened the first file comprises: intercepting, by the audit component, a first message indicative of the first file being opened that is originated by the file system driver and sent to the protocol stack (Reddy, e.g., [0107], [137-139], “…stack trace may identify a web browser, then an operating system in which the web browser executes, then a driver operating within the operating system, and then an instance of firmware interfaced with that driver…”) and see [0036-0037] and [0077] for audit component that audit file context) and further see  [209] and [0213], “…requests to convey a message through a network stack and determines whether the requests are to be permitted…”) and (Moore, e.g., figs. 4-6, associating with texts description, [0088], [0093], [0096], [0103], “…protocol stack…”). 
Claim 8  is  essentially the same as claim 1 except that it set forth the claimed invention as a method rather a system,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.
As per as claim 9, the combination of Olsen, Moore and Reedy disclose:
(Currently Amended) The method of claim 8, wherein the storing the indication of the object storage operation in the audit file log comprises: appending, by the audit component, the indication of the object storage operation to the audit file log for the file system operation (Moore, e.g., figs. 1-2, [0052-0055], audit component system, [0059-0064], “…log files may be specifically configured for support and/or audit specific performance standards…audit log file…” and [0116], “…a log file configured to enable a transmission audit …”)  and see (Reddy, e.g., [0077-0078], “…applying various audit criteria specified by an audit definition…”) and further see [0175-0177], for audit file context). 
As per as claim 10, the combination of Olsen, Moore and Reedy disclose:
 The method of claim 8, further comprising: sending, by the file system driver, a file system handle to the protocol stack, the file system handle identifying the first file (Reddy, e.g., [0138-0139], “…stack trace may identify a web browser, then an operating system in which the web browser executes, then a driver operating within the operating system, and then an instance of firmware interfaced with that driver known to have a security vulnerability and flagged in the application of trust criteria…”) and [209] and [0213], “…requests to convey a message through a network stack and determines whether the requests are to be permitted…”) and (Moore, e.g., figs. 4-6, associating with texts description, [0088], [0093], [0096], [0103], “…protocol stack…”). 
As per as claim 11, the combination of Olsen, Moore and Reedy disclose:
The method of claim 10, wherein the object storage operation corresponds to the file system open operation and to a second file system operation corresponds, and further comprising: sending, by the protocol stack, a third request to perform the second file system operation to the file system driver, the third request identifying the file  system handle (Reddy, e.g., [0138-0139], “…stack trace may identify a web browser, then an operating system in which the web browser executes, then a driver operating within the operating system, and then an instance of firmware interfaced with that driver known to have a security vulnerability and flagged in the application of trust criteria…”) and [209] and [0213], “…requests to convey a message through a network stack and determines whether the requests are to be permitted…”) and (Moore, e.g., figs. 4-6, associating with texts description, [0088], [0093], [0096], [0103], “…protocol stack…”). 
As per as claim 12 the combination of Olsen, Moore and Reedy disclose:
 The method of claim 11, further comprising: after the file system driver has performed the second file system operation, storing, by the audit component, an indication of the object storage operation in an audit file log for the second file system operation, the object storage operation being identified from the audit file context (Reddy, e.g., [0077-0078], “…applying various audit criteria specified by an audit definition…” [0089], “…store records…”) and further see [0175-0177], for audit file context) and (Moore, e.g., [0059-0064], “…log files may be specifically configured for support and/or audit specific performance standards…audit log file…” and [0116], “…a log file configured to enable a transmission audit …”) . 
As per as claim 13, the combination of Olsen, Moore and Reedy disclose:
The method of claim 8, further comprising: in response to receiving, by the protocol stack, a third request to perform a second object storage operation that corresponds to the first file, opening a second file handle for the first file (Reddy, e.g., [0107], [137-139], “…stack trace may identify a web browser, then an operating system in which the web browser executes, then a driver operating within the operating system, and then an instance of firmware interfaced with that driver…”) and further see [0036-0037] and [0077] for audit component that audit file context). 
As per as claim 14, the combination of Olsen, Moore and Reedy disclose:
The method of claim 8, wherein the protocol stack operates in a user space of the system, and wherein the file system driver operates in a kernel space of the system (Reddy, e.g., [0046-0047], “…application program interface…with a kernel serving as a software asset, various drivers being software assets, a virtual machine being a software asset…” and [0107], [137-139], “…stack trace may identify a web browser, then an operating system in which the web browser executes, then a driver operating within the operating system, and then an instance of firmware interfaced with that driver…”). 

Claims 15-20 are essentially the same as claims 8-14 except that they set forth the claimed invention as apparatus rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 8-14.


Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 05/03/2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 

Examiner Note: The case would be allowable if the applicant further clarify the detailing of the features “the file system driver is configured to operation on data file which in response to determining that the file system driver has opened a first file corresponding to the file system open operation, identifying, by the audit component, the object storage operation from the audit file context”.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to logging and auditing operations that are performed on a computer file system.

a.	Bhargava et al. (US PGPUB 2015/0143064, hereafter Bhargava); “Test and Development Workflow Automation” discloses “process of creating and mounting live copies of data to applications in accordance with workflows that specify procedures for creating and mounting the live copies of data to the applications”.
Bhargava also teaches object storage protocol [0112-0113], storage operations [0144-0145].  
Bhargava further teaches file system driver [0339], [0356].  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163